Judgment, Supreme Court, New York County (Ronald A. Zweibel, J.), rendered August 27, 2001, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree, criminal sale of a controlled substance in or near school grounds and criminal possession of a controlled substance in the third degree, and sentencing him, as a second felony offender, to concurrent terms of 4V2 to 9 years, unanimously affirmed.
The verdict was not against the weight of the evidence. Issues of credibility, including the weight to be given to inconsistencies in testimony, were properly considered by the jury and there is no basis for disturbing its determinations (see People v Gaimari, 176 NY 84, 94 [1903]).
The court properly denied defendant’s suppression motion. This Court has repeatedly rejected the precise argument raised by defendant concerning the sufficiency of an undercover officer’s radio transmissions in a multiple-participant drug transaction (see e.g. People v Harris, 305 AD2d 282 [2003], lv denied 100 NY2d 582 [2003]).
We decline to invoke our interest of justice jurisdiction to dismiss the noninclusory concurrent count (see People v Spence, 290 AD2d 223 [2002], lv denied 98 NY2d 641 [2002]; People v Kulakov, 278 AD2d 519 [2000], Iv denied 96 NY2d 785 [2001]).
We have considered and rejected defendant’s remaining claims, including those contained in his pro se supplemental brief. Concur—Buckley, P.J., Tom, Saxe, Sullivan and Friedman, JJ.